Citation Nr: 0101695	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-17 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chest tightness.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for flat feet.  

4.  Entitlement to service connection for hemorrhoids.  

5.  Entitlement to a higher rating for a right elbow 
disability, currently evaluated as 20 percent disabling.  

6.  Entitlement to a higher rating for a left elbow 
disability, currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable rating for residuals of a 
right index finger fracture.  

8.  Entitlement to a compensable rating for low back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1998.  This case comes to the Board of Veterans' Appeals 
(Board) from a November 1998 RO decision which denied service 
connection for chest tightness, a bilateral knee disability, 
flat feet, and hemorrhoids.  The November 1998 RO decision 
also granted service connection for a right elbow disability 
(rated 20 percent), a left elbow disability (rated 10 
percent), a right index finger fracture (rated 0 percent), 
and low back strain (rated 0 percent).  The veteran continues 
to appeal for a higher rating for these conditions.  

The present Board decision addresses issues of service 
connection for flat feet and hemorrhoids, as well as the 
issue of entitlement to a compensable rating for residuals of 
a right index finger fracture.  The remaining issues on 
appeal are the subject of the remand which follows the 
decision.


FINDINGS OF FACT

1.  The veteran has flat feet which began during his active 
military service.

2.  The veteran has hemorrhoids which began during his active 
military service.

3.  The veteran's service-connected right index finger 
fracture residuals (minor upper extremity) are manifested by 
limitation of motion (5 degrees of extension to 20 degrees of 
flexion) of the distal interphalangeal joint, but there is no 
ankylosis of the finger.  


CONCLUSIONS OF LAW

1.  The veteran's flat feet were incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).

2.  The veteran's hemorrhoids were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

3.  The criteria for a compensable rating for residuals of a 
right index finger fracture have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.31, § 4.71a, Diagnostic Code 
5225 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from June 1972 to July 
1998.  Service medical records show he is left-handed.  A 
medical record in September 1985 notes the veteran complained 
of hemorrhoid symptoms; the record contains no objective 
findings as to the problem, although the veteran was given 
rectal suppositories and ointment.  In November 1994, the 
veteran was seen for foot complaints, and findings included 
decreased longitudinal arches; assessments included probable 
overuse syndrome and flexible pes planus.  In July 1996, the 
veteran was seen for a complaint of swelling of the right 
index finger.  He reported he had hit the distal end of the 
right index finger on a basketball one month previously.  An 
examination revealed slight edema of the distal phalanx of 
the right index finger.  X-rays of the right index finger 
revealed a chip fracture of the proximal end of the distal 
phalanx, and overall it appeared to be in satisfactory 
position and alignment.  The assessment was fracture of the 
right index finger.  The doctor noted that no treatment was 
necessary.  At a service retirement examination in February 
1998, the anus and rectum were reported to be normal; 
however, on a medical history form the veteran reported a 
history of hemorrhoids in the past.  At this examination, the 
feet were reported to be normal, and the veteran gave no 
history of foot trouble.

In June 1998, while still on active duty, the veteran 
submitted a claim for service connection for multiple 
conditions, including pes planus (flat feet), hemorrhoids, 
and a fracture of the right index finger.  

The veteran retired from active service at the end of July 
1998, having completed over 26 years of active duty.

In a September 1998 VA orthopedic examination, the veteran 
reported he injured his right index finger in the past which 
resulted in only mild residuals.  He reported that his finger 
condition did not currently limit him.  On examination, the 
range of motion of the right index finger distal 
interphalangeal (DIP) joint was from 5 degrees of extension 
to 20 degrees of flexion, when compared with his left index 
finger DIP which had a range of motion from 0 degrees of 
extension to 30 degrees of flexion.  The impression, in 
pertinent part, was a problem secondary to an injury in the 
past.  

A September 1998 VA examination of the feet did not address 
whether or not the veteran had flat feet, but a September 
1998 VA general medical examination diagnosed bilateral flat 
feet.

A September 1998 VA examination of the rectum and anus noted 
a history of hemorrhoids being diagnosed in 1985, with 
intermittent flare-ups since then.  Current examination noted 
no external hemorrhoids, but anoscopy showed small internal 
hemorrhoids.  The diagnosis was non-thrombosed small internal 
hemorrhoids.

In a November 1998 decision, the RO granted service 
connection and a noncompensable rating for right index finger 
fracture residuals.  The RO also denied service connection 
for flat feet and hemorrhoids.  

II.  Analysis

Initially, with respect to the issues of service connection 
for flat feet and hemorrhoids, and the issue of entitlement 
to a compensable rating for service-connected right index 
finger fracture, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  
38 U.S.C.A. § 5103A, as added by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

A.  Service connection for flat feet and hemorrhoids

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

With regard to flat feet, such were noted in service in 
November 1994, although the February 1998 retirement 
examination was negative for the problem.  Just before the 
veteran's July 1998 retirement from service, he claimed 
service connection for flat feet, and flat feet were 
diagnosed soon thereafter at the September 1998 VA 
examination.  Despite the negative retirement examination, 
there is a reasonable doubt that flat feet noted so soon 
after the veteran's lengthy military service are related to 
the findings in service.  With consideration of the benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board finds 
that the veteran's current flat feet began during his active 
duty.  Flat feet were incurred in active service, and service 
connection for the condition is warranted.

With respect to hemorrhoids, a September 1985 service record 
shows a complaint of hemorrhoids, which was treated at that 
time, even if there were no detailed findings reported.  The 
February 1998 service retirement examination was negative for 
objective findings of hemorrhoids, although the veteran gave 
a history of the problem.  Just before his July 1998 
retirement from service, he claimed service connection for 
hemorrhoids.  Internal hemorrhoids were noted by anoscopy at 
a September 1998 VA examination.  With consideration of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds that the hemorrhoids confirmed soon after service began 
during his active duty.  Hemorrhoids were incurred in active 
service, and service connection for the condition is 
warranted.

B.  Compensable rating for residuals of a right index finger 
fracture

The veteran's service-connected residuals of a right index 
finger fracture are currently evaluated as noncompensable.  
The condition involves his minor upper extremity.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Favorable or unfavorable ankylosis of an index finger (major 
or minor upper extremity) warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Code 5225.  When these requirements are 
not shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31.

In this case, the 1998 VA examination showed that the 
veteran's service-connected right index finger fracture 
residuals result in only minimal limitation of motion of the 
DIP joint (5 degrees of extension to 20 degrees of flexion).  
There is no ankylosis of the finger (i.e., joints fixed in 
one position).  Moreover, there is no medical evidence of 
additional range of motion loss due to pain on use or during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the 
VA examination, the veteran reported to the doctor that his 
finger did not limit him.  The Board has reviewed the 
considerations set forth in 38 C.F.R. §§ 4.40, 4.45, as 
required by DeLuca, and additional disability on that basis 
is not shown.  Given the minimal limitation of motion and 
absence of ankylosis of the right index finger, a 0 percent 
rating is proper.  38 C.F.R. § 4.31.
 
The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in August 1998.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, since the effective date of 
service connection the objective evidence shows the condition 
has remained noncompensable.

The Board concludes that the preponderance of the evidence is 
against the claim for a compensable rating for residuals of a 
fracture of the right index finger.  Thus, the benefit-of-
the-doubt doctrine does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for flat feet is granted.

Service connection for hemorrhoids is granted.

A compensable rating for residuals of a fracture of the right 
index finger is denied.  


REMAND

The RO denied the claims for service connection for chest 
tightness a bilateral knee disability on the basis that they 
were not well grounded.  However, during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which among other things eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Id.  Because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The Board notes that further development is also needed on 
the claims for higher ratings for a right elbow disability, a 
left elbow disability, and low back strain.  At the September 
1998 VA examination, the veteran reported some restrictions 
to his activities and soreness in relation to his elbows.  In 
regard to his low back, he reported that after playing three 
games of basketball he had difficulty walking and had to quit 
playing.  Examination findings revealed limitation of motion 
of both elbows.  Nevertheless, the doctor failed to determine 
whether elbow and low back pain resulted in any additional 
limited motion or other functional impairment during use or 
flare-ups of such joints.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Moreover, in a September 2000 statement the 
veteran's representative claimed that the veteran should be 
separately rated for a right elbow scar from the surgical 
removal of the right radial head.  The doctor at the 
September 1998 VA examination noted a 5 cm. scar on the 
veteran's right lateral elbow but did not indicate whether 
such was tender and painful.  As the September 1998 VA 
examination is inadequate for rating purposes as to both 
elbow disabilities and the low back, a new examination is in 
order.  

The record does not indicate whether the veteran has received 
treatment for the conditions at issue in this appeal.  On 
remand, the RO should obtain any pertinent VA or non-VA 
treatment records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, these issues are REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA) where the veteran has received 
treatment since active duty for the 
conditions involved in this appeal.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected right elbow, left elbow, 
and low back, disabilities.  The claims 
folder should be made available to and 
reviewed by the doctor in conjunction with 
the examination.  All indicated studies, 
including X-rays and range of motion 
testing with a goniometer, should be 
performed.  The doctor should note for the 
record any objective evidence of pain 
referable to the right elbow, left elbow, 
and low back, and should assess the degree 
of additional limited motion or other 
functional impairment during use or flare-
ups due to elbow or low back pain, in 
accordance with DeLuca, supra.  The doctor 
should also note whether the surgical scar 
on the right elbow is tender and painful.  
All clinical findings must be reported in 
detail in the examination report.  

3.  The RO should ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claims which are on appeal.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any subsequent regulations and VA and 
court instructions on the subject.  

4.  After completion of the foregoing, 
the RO should review, on the merits, the 
claims for service connection for chest 
tightness and a bilateral knee 
disability.  The RO should also review 
the claims for higher ratings for a right 
elbow disability, a left elbow 
disability, and low back strain.  If the 
claims remain denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond before the case is returned to 
the Board for further appellate review.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



